Case 2:19-mj-01546-JFM Document1 Filed 07/15/19 Page 1 of 2

 

 

 

 

Date of Arrest: 07/14
United States District Court
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, )| Magistrate CaseNo. |Q— ISUbMSs
Plaintiff, )
Vs )
_ )| COMPLAINT FOR VIOLATION OF
Brandon ANA YA-Izquierdo )
Aa Known )| Title 8, United States Code, Section 1326(a) Re-
YOB: 1998 Entry After Deport
Citizen of: Mexico )
Defendant )
)
)

 

 

 

The undersigned complainant being duly sworn states:

COUNT 1

That on or about July 14, 2019, Defendant Brandon ANAYA-Izquierdo, an alien, was
found in the United States at or near Wellton, Arizona within the District of Arizona, after
having been previously denied admission, excluded, deported, or removed from the United
States to Mexico through the port of San Luis, Arizona on or about May 11, 2019. The Secretary
of the Department of Homeland Security not theretofore having consented to any reapplication
by the Defendant for admission into the United States, in violation of Title 8, United States
Code, Section 1326(a) (Felony).

And the complainant further states that this complaint is based on the attached Statement
2 Facts incorporated herein by reference.

gastentdl Wy gCUNA Opsshua, Xo levreel

ASC Ytvses °

     

 

 

Signattire oF Complai
Travis Joseph
vgs Border Patrol Agent
Sworn to before me and subscribed in my presence,
July 15,2019 at Yuma, Arizona
Date City and State

  
  

James F, Metcalf, United States Magistrate Judge
Name & Title of Judicial Officer

 

 

 
Case 2:19-mj-01546-JFM Document1 Filed 07/15/19 Page 2 of 2

UNITED STATES OF AMERICA,

Vs.

Brandon ANAYA-Izquierdo

AKA: None Known
216180241

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about July 14, 2019, near Wellton, Arizona.
Questioning of the Defendant by agents revealed that the Defendant is a citizen of Mexico, and was
not in possession of valid documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks; agents determined the Defendant
was first ordered removed at or near El Centro, California on or about April 11, 2018. The Defendant
was most recently removed on or about May 11, 2019, through the port of San Luis, Arizona.

Agents determined that on or about July 14, 2019, the Defendant re-entered the United States
without the Secretary of the Department of Homeland Security having consented to reapplication by
the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPA Luis Vega Batista, SBPA
Joseph Pomeroy, BPA David Ponce, BPA Juan Guerrero, BPA Michael Honadle and BPA Douglas
Nimark,

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial field
contact through the writing of this document: BPA Daniel Chavez, BPA Michael Buchanan, BPA
Carlos Serna,

 

Sworn to before me and subscribed in my presence,

  

July 15, 2019

Date

 
